 



Exhibit 10.07

ORACLE CORPORATION AMENDED AND RESTATED
2000 LONG-TERM EQUITY INCENTIVE PLAN

SECTION 1. Purpose. This Amended and Restated 2000 Long-Term Equity Incentive
Plan (“Plan") is established as a compensatory plan to enable Oracle Corporation
(the “Company") to provide an incentive to eligible employees, officers,
independent consultants, directors who are also employees or consultants, and
advisers whose present and potential contributions are important to the
continued success of the Company; to afford such persons an opportunity to
acquire a proprietary interest in the Company, and to enable the Company to
continue to enlist and retain in its employ the best available talent for the
successful conduct of its business. It is intended that this purpose will be
effected through the granting of (a) stock options, (b) stock purchase rights,
(c) stock appreciation rights and (d) long-term stock awards.

SECTION 2. Definitions. As used herein, the following definitions shall apply:



  (a)   “Affiliate” of any person means any entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such person, where “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the entity, whether through the ownership of voting securities, by contract or
otherwise.     (b)   “Applicable Laws” means the legal requirements relating to
the administration of stock plans under U.S. state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time, and the analogous applicable laws of any other country or
jurisdiction where Options, Rights or Long-Term Stock Awards or shares of
Restricted Stock are granted under the Plan.     (c)   “Board” means the Board
of Directors of the Company.     (d)   “Change of Control” shall mean the first
to occur of:



  (i)   an individual, corporation, partnership, group, associate or other
entity or “person”, as such term is defined in Section 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefit plan(s) sponsored by the Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% or more of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors;     (ii)   individuals who constitute the Board of Directors of the
Company on the effective date of the Plan (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any Approved
Director, as hereinafter defined, shall be, for purposes of this subsection
(ii), considered as though such person were a member of the Incumbent Board. An
“Approved Director”, for purposes of this subsection (ii), shall mean any person
becoming a director subsequent to the effective date of the Plan whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least three-quarters of the directors comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee of the Company for director), but
shall not include any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, partnership, group, associate or other entity or
“person” other than the Board;     (iii)   the approval by the stockholders of
the Company of a plan or agreement providing (A) for a merger or consolidation
involving the Company other than with a wholly-owned subsidiary and other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) for a sale, exchange or other disposition
of all or substantially all of the assets of the Company. If any of the events
enumerated in this subsection (iii) occurs, the Committee shall determine the
effective date of the Change of Control resulting therefrom for purposes of the
Plan.

1



--------------------------------------------------------------------------------



 



  (e)   “Code” means the U.S. Internal Revenue Code of 1986, as amended.     (f)
  “Committee” means the Committee or Committees referred to in Section 5 of the
Plan. If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.     (g)  
“Common Stock” or “Shares” means the Common Stock, $.01 par value per share, of
the Company.     (h)   “Company” means Oracle Corporation, a corporation
organized under the laws of the state of Delaware, or any successor corporation.
    (i)   “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.     (j)   “Disability” means a disability, whether temporary or
permanent, partial or total, within the meaning of Section 22(e)(3) of the Code,
as determined by the Committee.     (k)   “Fair Market Value” means, as of any
date, the value of Common Stock determined as follows:



  (i)   the last reported sale price of the Common Stock of the Company on the
Nasdaq National Market or, if no such reported sale takes place on any such day,
the average of the closing bid and asked prices, or     (ii)   if such Common
Stock shall then be listed on a national securities exchange, the last reported
sale price or, if no such reported sale takes place on any such day, the average
of the closing bid and asked prices on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or    
(iii)   if such Common Stock shall not be quoted on such National Market nor
listed or admitted to trading on a national securities exchange, then the
average of the closing bid and asked prices, as reported by The Wall Street
Journal for the over-the-counter market, or     (iv)   if none of the foregoing
is applicable, then the Fair Market Value of a share of Common Stock shall be
determined in good faith by the Board of Directors of the Company in its
discretion.



  (l)   “Grant” shall mean an instrument or agreement evidencing an Option,
Stock Appreciation Right or Long-Term Stock Award granted hereunder, in written
or electronic form, which may, but need not, be executed or acknowledged by the
recipient thereof.     (m)   “Insider” means an executive officer or director of
the Company or any other person whose transactions in Common Stock are subject
to Section 16(b) of the Exchange Act.     (n)   “Long-Term Stock Award” means an
award under Section 9 below. A Long-Term Stock Award includes stock bonus and
unit awards. A stock bonus is a right to receive shares of Common Stock that is
subject to time and/or performance restrictions. A unit award shall be similar
to the stock bonus award, except that no shares of Common Stock are actually
awarded at grant; the recipient is granted a right to receive shares of Common
Stock in the future once certain time and/or performance factors are met.    
(o)   “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four highest compensated officers of the
Company (other than the chief executive officer). Such officer status shall be
determined pursuant to the executive compensation disclosure rules under the
Exchange Act.     (p)   “Option” means any option to purchase shares of Common
Stock granted pursuant to Section 6 below.     (q)   “Parent” means any
corporation (other than the Company) in an unbroken chain of corporations ending
with the Company if, at the time of the granting of an award under the Plan,
each of such corporations other than the Company owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.     (r)   “Participant” means an individual
who has been granted an Option, Right or Long-Term Purchase Award under the
Plan.

2



--------------------------------------------------------------------------------



 



  (s)   “Plan” means this 2000 Long-Term Equity Incentive Plan, as hereinafter
amended from time to time.     (t)   “Purchase Agreement” shall have the meaning
specified in Section 8.     (u)   “Restricted Stock” means shares of Common
Stock acquired pursuant to a grant of Stock Purchase Rights under Section 8
below.     (v)   “Right” means and includes Stock Appreciation Rights and Stock
Purchase Rights granted pursuant to the Plan.     (w)   “Stock Appreciation
Right” or “SAR” means an award made pursuant to Section 7 below, which right
permits the recipient to receive cash equal to the difference between the Fair
Market Value of Common Stock on the date of grant of the Stock Appreciation
Right and the Fair Market Value of Common Stock on the date of exercise of the
Stock Appreciation Right.     (x)   “Stock Purchase Right” means an award made
pursuant to Section 8 below, which right permits the recipient to purchase
Common Stock pursuant to a restricted stock purchase agreement entered into
between the Company and the Participant.     (y)   “Subsidiary” means any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time of granting of the Option, each of
the corporations other than the last corporation in the unbroken chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.     (z)   “Substitute
Awards” shall mean an Option, Right or Long-Term Stock Award granted in
assumption of or in substitution for, outstanding options or other awards
previously granted by a company acquired by the Company or with which the
Company combines.

SECTION 3.  Eligibility.



  (a)   Awards may be granted to employees, officers, directors who are also
employees or consultants, independent consultants and advisers of the Company or
any Parent, Subsidiary or Affiliate of the Company (provided such consultants,
and advisers render bona fide services not in connection with the offer and sale
of securities in a capital-raising transaction). ISOs (hereinafter defined in
Section 6 hereof) may be granted only to employees (including officers and
directors who are also employees) of the Company or of a Parent or Subsidiary of
the Company.     (b)   A Participant may be granted more than one award under
this Plan.     (c)   Holders of options and other awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grant of Substitute Awards hereunder in connection with such acquisition or
combination transaction.

SECTION 4.  Stock Subject to the Plan.



  (a)   The total number of Shares of Common Stock reserved and available for
distribution pursuant to the Plan, as of May 31, 2004, shall be 450,897,091
Shares.(1)



--------------------------------------------------------------------------------

(1)   The number of authorized shares under this Plan as of May 31, 2004 equals
450,897,091, which is the number of authorized shares available for grant under
the Company’s 1991 Long-Term Equity Incentive Plan (the “1991 Plan”) as of the
date this Plan became effective on October 16, 2000 (the “Effective Date”), plus
any additional shares which cease to be available for issuance under the 1991
Plan between the Effective Date and May 31, 2004, less any shares which have
been granted under this Plan between the Effective Date and May 31, 2004.

3



--------------------------------------------------------------------------------



 



  (b)   If any Shares that have been subject to issuance upon exercise of an
Option (other than a Substitute Award) cease to be subject to such Option, or if
any Shares of Restricted Stock or other Shares that are subject to any Right,
Option or Long-Term Stock Award granted hereunder (other than a Substitute
Award) are forfeited or repurchased or any such award otherwise terminates or is
paid or settled without a payment being made to the Participant in the form of
the full number of Shares underlying such awards, such Shares to the extent of
such forfeiture, termination or settlement, shall again be available for
distribution in connection with future awards or Option grants under the Plan.
For purposes of this Section 4(b), awards and options granted under any of the
Company’s previous stock option plans (other than any such plans for outside
directors) shall be treated as Options, Rights or Long-Term Stock Awards, as the
case may be, acquired hereunder. Any NQSO that are transferred to a third party
in exchange for cash or other consideration shall be removed from the Plan and
the Shares shall not be available for regrant under the Plan even if the
transferred NQSO expire without exercise.     (c)   Shares underlying Substitute
Awards shall not reduce the number of Shares available for distribution
hereunder.     (d)   In the event that any Option, Right or Long-Term Stock
Award granted hereunder (other than a Substitute Award) is exercised through the
surrender to the Company of Shares or in the event that withholding tax
liabilities arising in connection with any such award are satisfied by the
withholding of Shares by the Company, the number of Shares available for
distribution under the Plan as set forth in Section 4(a) shall be increased by
the number of Shares so surrendered or withheld.     (e)   Options and SARs on
no more than 25,000,000 Shares of Common Stock and Long-Term Stock Awards and
Stock Purchase Rights on no more than 10,000,000 Shares of Common Stock may be
granted to any individual in any year under this Plan.



     (f) (i)   In the event that the Common Stock of the Company is split or
reverse-split, whether by stock dividend, combination, reclassification or
similar method not involving payment of consideration, the number of Shares
available for award under this Plan, in aggregate and individually as set forth
in Sections 4(a) and 4(e), the number of Shares deliverable under each Option,
Right or Long-Term Stock Award outstanding hereunder and the per Share exercise
price of each outstanding Option or Right shall automatically be proportionately
adjusted, subject to any required action by the Board or the stockholders of the
Company and compliance with Applicable Laws; provided, however, that the number
of Shares subject to any award denominated in Shares shall always be a whole
number.     (ii)   In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event other
than an event described in Section 4(f)(i) affects the Common Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or property) which thereafter may be made the subject of awards
under the Plan, including the aggregate and individual limits specified in
Section 4, (ii) the number and type of Shares (or other securities or property)
subject to outstanding awards, and (iii) the grant, purchase, or exercise price
with respect to any award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding award; provided, however, that the
number of Shares subject to any award denominated in Shares shall always be a
whole number.

SECTION 5.  Administration.



  (a)   The Plan shall be administered by one or more Committees designated by
the Board to administer the Plan, constituted in such a manner as to satisfy the
Applicable Laws.     (b)   Once appointed, the Committee shall continue to serve
until otherwise directed by the Board. From time to time, the Board may change
the size of the Committee, appoint additional members thereof, remove members
(with or without cause), appoint new members in substitution therefor, fill
vacancies, however caused, and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws.     (c)   As used herein, except in Sections 17 and 19,
references herein to the Board shall mean the Board or the Committee, whichever
is then acting with respect to the Plan.

4



--------------------------------------------------------------------------------



 



  (d)   The Committee shall have the authority to construe and interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan, and any such interpretation shall be final and
binding on all persons having an interest in any award under this Plan. Without
limiting the generality of the foregoing, subject to the general purposes,
terms, and conditions of the Plan, and to the direction of the Board, the
Committee shall have full power to implement and carry out the Plan including,
but not limited to, the following:



  (i)   to select the employees, officers, consultants, directors and advisers
of the Company and/or its Subsidiaries and Affiliates to whom Options, Rights
and Long-Term Stock Awards, or any combination thereof, may from time to time be
granted hereunder;     (ii)   to determine whether and to what extent Options,
Rights and Long-Term Stock Awards, or any combination thereof, are granted
hereunder;     (iii)   to determine the number of Shares to be covered by each
such award granted hereunder;     (iv)   to approve forms of grant or agreement,
or other forms for communicating to Participants that they have been granted an
award under the Plan, for use under the Plan;     (v)   to determine the terms
and conditions, not inconsistent with the terms of the Plan, of any award
granted hereunder;     (vi)   to determine the form of payment, if any, that
will be acceptable consideration for exercise of an Option, Right or Long-Term
Stock Award granted under the Plan;     (vii)   to determine whether, or to what
extent and under what circumstances Common Stock and other amounts payable with
respect to an award under this Plan shall be deferred either automatically or at
the election of the Participant (including providing for and determining the
amount (if any) of any deemed earnings on any deferred amount during any
deferral period);     (viii)   to delegate to another committee of the Board or
to members of management certain of its powers hereunder to the extent permitted
by Applicable Laws;     (ix)   to determine the terms and restrictions
applicable to Long-Term Stock Awards, Stock Purchase Rights and the Restricted
Stock purchased by exercising such Rights; and     (x)   to adopt sub-plans
applicable to particular Subsidiaries, Affiliates or locations, which sub-plans
may take precedence over other provisions of this Plan, with the exception of
Section 4(a), but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.



  (e)   In addition to such other rights of indemnification as they may have as
directors, members of the Committee shall be indemnified by the Company against
any reasonable expenses, including attorneys’ fees actually and necessarily
incurred, which they or any of them may incur by reason of any action taken or
failure to act under or in connection with the Plan or any option or other award
granted thereunder, and against all amounts paid by them in settlement of any
claim related thereto, (provided such settlement is approved by independent
legal counsel selected by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding that such director is liable for
negligence or misconduct in the performance of his or her duties; provided that
within 60 days after institution of any such action, suit or proceeding a
director shall in writing offer the Company the opportunity, at its own expense,
to handle the defense of the same.     (f)   Notwithstanding anything to the
contrary in this Plan, up to 5% of the Shares of Common Stock reserved and
available for distribution under this Plan (as set forth in Section 4) may be
granted without regard to any of the restrictions set forth in Sections 9(a)(ii)
and 19(b)(ii).

SECTION 6. Stock Options. The Committee, in its discretion, may grant Options to
eligible Participants and shall determine whether such Options shall be
Incentive Stock Options (“ISOs”) within the meaning of the Code, Nonqualified
Stock Options (“NQSOs”) or any other type of Option which may exist from time to
time. Each Option shall be evidenced by a Grant which shall expressly identify
the Option as an ISO or as NQSO (or other type of Option, as applicable), and be
in such form and contain such

5



--------------------------------------------------------------------------------



 



provisions as the Committee shall from time to time deem appropriate. Without
limiting the foregoing, the Committee may, at any time, or from time to time,
authorize the Company, with the consent of the respective recipients, to issue
new Options.

The Committee shall determine the number of Shares subject to the Option, the
exercise price of the Option, the period during which the Option may be
exercised, and all other terms and conditions of the Option, subject to the
following:



  (a)   Form of Option Grant. Each Option granted under this Plan shall be
evidenced by a Grant in such form (which need not be the same for each
Participant) as the Committee shall from time to time approve, which Grant shall
comply with and be subject to the terms and conditions of this Plan.     (b)  
Date of Grant. The date of grant of an Option shall be the date on which the
Committee makes the determination to grant such Option unless otherwise
specified by the Committee. The Grant representing the Option will be delivered
to Participant with a copy of this Plan within a reasonable time after the
granting of the Option.     (c)   Exercise Price. The exercise price of an
Option shall be determined by the Committee on the date the Option is granted
and may not be less than the Fair Market Value of the Common Stock on the date
the Option is granted; provided that (i) the exercise price may be 85% or
greater of the Fair Market Value of the Common Stock on the date the Option is
granted if any discount in the exercise price to the Fair Market Value of the
Common Stock on the date the Option is granted is in lieu of salary or cash
bonus and (ii) the exercise price may be less than the Fair Market Value on the
date the Option is granted with respect to Options representing an aggregate of
no more than 5% of the Shares of Common Stock reserved and available for
distribution under this Plan (as set forth in Section 4).     (d)   Exercise
Period. Options shall be exercisable within the times or upon the events
determined by the Committee as set forth in the Grant; provided, however; that
no Option shall be exercisable after the expiration of ten (10) years from the
date the Option is granted. The Committee may attach such conditions to the
Shares issued upon exercise of an Option as it shall determine, and may provide
in any grant for Option exercise restrictions to be waived in consideration of
equivalent transfer or forfeiture provisions to be applied to such underlying
Shares.     (e)   Limitations on ISOs. The terms of any ISO granted under the
Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision thereto, and any regulations promulgated
thereunder.     (f)   Limitations on Transfer. ISOs granted under this Plan, and
any interest therein, shall not be transferable or assignable by the
Participant, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the Participant only by the
Participant; provided, however, that NQSOs held by a Participant may be
transferred either for or without consideration, as the Committee, in its sole
discretion, shall approve.     (g)   Notice. Options may be exercised only by
delivery to the Company or its representative of a stock option exercise
instrument in a form approved by the Committee from time to time (which may be
in written, electronic or other form selected by the Committee from time to time
and need not be the same for each Participant), stating the number of Shares
being purchased, the restrictions imposed on the Shares, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information, if any, as may be required by the Company to comply with
the Applicable Laws, together with payment in full of the exercise price for the
number of Shares being purchased or adequate provision therefor, in accordance
with Section 6(h).     (h)   Payment. Payment for Shares purchased upon exercise
of an Option may be made in cash (by check) or, unless otherwise provided by the
Committee in its sole discretion: (i) by cancellation of indebtedness of the
Company to the Participant; (ii) by surrender of Shares of Common Stock having a
Fair Market Value equal to the applicable exercise price of the Options;
(iii) where approved by the Committee in its sole discretion, by tender of a
full recourse promissory note having such terms as may be approved by the
Committee and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code, provided that the portion of the
exercise price equal to the par value of the Shares, if any, must be paid in
cash or other legal consideration, and provided further that Participants who
are not employees or directors of the Company shall not be entitled to purchase
Shares with a promissory note unless the note is adequately secured by
collateral other than the Shares; (iv) by waiver of compensation due or accrued
to the Participant for services rendered; (v) pursuant to a broker-assisted
“cashless exercise” arrangement; or (vi) by any combination of the foregoing, in
each such case to the extent permitted by Applicable Law.

6



--------------------------------------------------------------------------------



 



  (i)   Limitations on Exercise. In addition to exercise restrictions or other
vesting provisions set forth in any Grant, unless the Committee shall otherwise
determine, and except in the case of a Substitute Award, the exercisability of
an Option following termination of the Participant’s employment shall be subject
to this Section 6(i).



  (i)   If the Participant ceases to be employed by the Company or any Parent,
Subsidiary or Affiliate of the Company for any reason except death or
disability, such Participant’s Options may be exercised to the extent (and only
to the extent) that they would have been exercisable upon the date of
termination of the Participant’s employment, within three (3) months after the
date of termination (or such shorter time period as may be specified in the
Grant), but in any event no later than the expiration date of the Option.    
(ii)   If the Participant’s employment with the Company or any Parent,
Subsidiary or Affiliate of the Company is terminated because of the Disability
of the Participant, or if the Participant dies within three (3) months of his
termination of employment, the Participant’s Options may be exercised to the
extent (and only to the extent) that they would have been exercisable on the
date of termination of the Participant’s employment, by the Participant (or the
Participant’s legal representative) within twelve (12) months after the date of
termination of employment (or such shorter time period as may be specified in
the Grant), but in any event no later than the expiration date of the Options.  
  (iii)   If the Participant’s employment with the Company or any Parent,
Subsidiary or Affiliate of the Company is terminated because of the death of the
Participant, the Participant’s Options may be exercised to the extent (and only
to the extent) that they would have been exercisable on the first vesting date
occurring after such death as may be specified in the Grant and on the next
subsequent vesting date, by the Participant’s legal representative within twelve
(12) months after the date of death (or such shorter period as may be specified
in the Grant), but in any event no later than the expiration date of the
Options.     (iv)   A Participant’s employment relationship shall be considered
to have terminated, and the Participant to have ceased to be employed by his or
her employer, on the earliest of:



  (A)   the date on which the Company, or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, delivers to the Participant notice in a form
prescribed by the Company that the Company, or such other entity, is thereby
terminating the employment relationship (regardless of whether the notice or
termination is lawful or unlawful or is in breach of any contract of
employment),     (B)   the date on which the Participant delivers notice in a
form prescribed by the Company, to the Company, or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, that he or she is terminating the
employment relationship (regardless of whether the notice or termination is
lawful or unlawful or is in breach of any contract of employment),     (C)   the
date on which the Participant ceases to provide services to the Company, or any
Parent, Subsidiary or Affiliate of the Company, as appropriate, except where the
Participant is on an authorized leave of absence, or     (D)   the date on which
the Participant ceases to be considered an “employee” under Applicable Law.

The Committee shall have discretion to determine whether a Participant has
ceased to be employed by the Company or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, and the effective date on which such employment
terminated or whether such Participant is on an authorized leave of absence.



  (v)   In the case of a Participant who is a director, consultant, or adviser,
the Committee will have the discretion to determine whether the Participant is
“employed by the Company or any Parent, Subsidiary or Affiliate of the Company”
pursuant to the foregoing Sections.     (vi)   The Committee may specify a
reasonable minimum number of Shares that may be purchased on any exercise of an
Option, provided that such minimum number will not prevent the Participant from
exercising the full number of Shares as to which the Option is then exercisable.



  (j)   Modification, Extension and Renewal of Options. The Committee shall have
the power to modify, extend or renew outstanding Options and to authorize the
grant of new Options in substitution therefore, provided that any such action
may not, without the written consent of the holder, impair any rights under any
Option previously granted.

7



--------------------------------------------------------------------------------



 



SECTION 7. Stock Appreciation Rights. The Committee, in its discretion, may
grant Stock Appreciation Rights to eligible Participants. The following
provisions apply to such Stock Appreciation Rights.



  (a)   Grant of Stock Appreciation Right. The Stock Appreciation Right shall
entitle the holder upon exercise to an amount for each Share to which such
exercise relates equal to the excess of (x) the Full Market Value on the date of
exercise of a Share over (y) the base or exercise price of the Common Stock as
set forth in the applicable Grant. Notwithstanding the foregoing, the Committee
may place limits on the amount that may be paid upon exercise of a Stock
Appreciation Right.     (b)   Forfeiture of Option. If a Stock Appreciation
Right is granted in tandem with an Option, upon exercise of such Stock
Appreciation Right, the related Option shall no longer be exercisable and shall
be deemed canceled to the extent of such exercise.     (c)   Form of Payment.
The Company’s obligation arising upon the exercise of a Stock Appreciation Right
may be paid currently or on a deferred basis with such interest or earnings
equivalent as may be determined by the Committee, and may be paid in Common
Stock or in cash, or in any combination of Common Stock and cash, as the
Committee, in its sole discretion, may determine.     (d)   Other Provisions.
The Grant evidencing a Stock Appreciation Rights shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion. The provisions of such Grants need not be
the same with respect to each recipient.

SECTION 8.  Stock Purchase Rights.



  (a)   Rights to Purchase. Stock Purchase Rights to purchase Restricted Stock
may be issued either alone, in addition to, or in tandem with other awards
granted under the Plan. After the Committee determines that it will offer Stock
Purchase Rights under the Plan, it shall advise the offeree in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that such person shall be entitled to purchase, the price to be paid, and
the time within which such person must accept such offer, which shall in no
event exceed 60 days from the date the Stock Purchase Right was granted. The
offer shall be accepted by execution of a Restricted Stock Purchase Agreement
(the “Purchase Agreement”) in the form determined by the Committee.     (b)  
Repurchase Option. Unless the Committee determines otherwise, the Purchase
Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s employment with the
Company for any reason (including death or Disability). The purchase price for
Shares repurchased pursuant to the Purchase Agreement shall be the original
price paid by the purchaser and may be paid by cancellation of any indebtedness
of the purchaser to the Company. The repurchase option shall lapse at such rate
as the Committee may determine.     (c)   Other Provisions. The Purchase
Agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Committee in its sole
discretion. The provisions of Purchase Agreements need not be the same with
respect to each purchaser.

SECTION 9. Long-Term Stock Awards.



  (a)   Administration. (i) Long-Term Stock Awards are stock bonus or stock unit
awards that may be granted either alone or in addition to other awards granted
under the Plan. The Committee shall determine the nature, length, price (if any)
and starting and ending dates of any restriction period (the “Restriction
Period") for each Long-Term Stock Award, and shall determine the time and/or
performance factors which must be met for a Long-Term Stock Award, the maximum
amount payable under the Award and any targets for partial or full payment under
such Award, and the extent to which a Long-Term Stock Awards has been earned.
Long-Term Stock Awards may vary from Participant to Participant and between
groups of Participants. A Long-Term Stock Award performance factor, if any,
shall be based upon the achievement of performance goals by the Company, Parent,
Subsidiary or Affiliate, a business unit or units of the Company, or upon such
individual performance factors or upon such other criteria as the Committee may
deem appropriate. Restriction Periods may overlap and Participants may
participate simultaneously with respect to Long-Term Stock Awards that are
subject to different Restriction Periods and different time and/or performance
factors. Long-Term Stock Awards shall be confirmed by, and be subject to the
terms of, a Long-Term Stock Award agreement. The terms of such agreements need
not be the same with respect to each Participant.





8



--------------------------------------------------------------------------------



 



  (ii)   Notwithstanding the foregoing, the Restriction Period for any Long-Term
Stock Award shall be no less than (A) three years if the Long-Term Stock Award
vests or is earned based on the passage of time and continued employment with or
service to the Company (or any Parent, Subsidiary or Affiliate) or (B) one year
if the Long-Term Stock Award vests or is earned on the basis of the achievement
of performance goals.     (iii)   At the beginning of each Restriction Period,
the Committee shall determine, for each Long-Term Stock Award subject to such
Restriction Period, the number of Shares to be awarded to the Participant or as
to which the restrictions shall lapse at the end of the Restriction Period, if
and to the extent that the relevant measures of time and/or performance for such
Long-Term Stock Award are met. Such number of Shares of Common Stock may be
fixed or may vary in accordance with such time and/or performance or other
criteria as may be determined by the Committee.     (iv)   No Long-Term Stock
Award may be sold, assigned, transferred, pledged or otherwise encumbered during
its Restriction Period, provided, however, that a Long-Term Stock Awards held by
a Participant may be transferred either for or without consideration, during its
Restriction Period if the Committee, in its sole discretion, shall approve.



  (b)   Qualified Performance-Based Long-Term Stock Awards. In the case of any
Long-Term Stock Awards made to any person who is or may become a Named Executive
during the Restriction Period before payment of the Award, the Committee may
grant Long-Term Stock Awards that are intended to comply with the requirements
of Code section 162(m) (“Qualified Performance-Based Long-Term Stock Awards”).
In such case, the Committee shall condition the grant or vesting, as applicable,
of the stock bonus or unit upon the attainment of certain objectively
determinable performance goals established by the Committee that are conditioned
upon the satisfaction by the Company, Parent, Subsidiary, or Affiliate, or a
business unit or units of the Company, of one of more of the following
performance criteria (the “Qualified Performance Criteria”) during a specified
period of no less than three months: revenues, operating expenses, return on
assets, return on net assets, asset turnover, return on equity, return on
capital, market price appreciation of the Company’s stock, economic value added,
total stockholder return, net income, pre-tax income, operating income, earnings
per share, operating profit margin, net income margin, sales margin (including
both growth rates and margin percentages), cash flow, market share, inventory
turnover, sales growth, capacity utilization, or increase in customer base. As
determined by the Committee, Qualified Performance Criteria shall be derived
from financial statements of the Company prepared in accordance with generally
accepted accounting principles applied on a consistent basis, or, for Qualified
Performance Criteria that cannot be so derived, under a methodology established
by the Committee prior to the issuance of a Qualified Performance Based
Long-Term Stock Award to a Named Executive, the Committee shall make all
calculation of actual payments and shall certify in writing, prior to the
payment of such Long-Term Stock Awards, the extent, if any, to which the
specified performance goals have been met.     (c)   Adjustment of Awards. The
Committee may adjust the time and/or performance factors applicable to the
Long-Term Stock Awards to take into account changes in law, accounting and tax
rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the inclusion or exclusion of the impact of extraordinary
or unusual items, events or circumstances in order to avoid windfalls or
hardships. In the case of any Qualified Performance-Based Long Term Stock Award,
the Committee may not increase the Common Stock that would otherwise be payable
upon achievement of the stated performance goal or goals, but may reduce or
eliminate the maximum Common Stock award due upon attainment of the stated
performance goals, basing such cutback either upon subjective performance
criteria, individual performance evaluations, or any other standards that are
provided in the terms of the Long-Term Stock Award.     (d)   Termination.
Unless otherwise provided in the applicable Long-Term Stock Award agreement, if
a Participant terminates his or her employment or his or her consultancy during
a Restriction Period because of death or Disability, the Committee may provide
for an earlier payment in settlement of such award in such amount and under such
terms and conditions as the Committee deems appropriate.         Except as
otherwise provided in the applicable Long-Term Stock Award agreement, if a
Participant terminates employment or his or her consultancy during a Restriction
Period for any other reason, then such Participant shall not be entitled to any
payment with respect to the Long-Term Stock Award subject to such Restriction
Period, unless the Committee shall otherwise determine.     (e)   Form of
Payment. The earned portion of a Long-Term Stock Award may be paid currently or
on a deferred basis with such interest or earnings equivalent as may be
determined by the Committee. Payment shall be made in the form of cash, whole
Shares, including Restricted Stock, or a combination thereof, either in a lump
sum payment or in installments, all as the Committee shall determine.

9



--------------------------------------------------------------------------------



 



SECTION 10.  Withholding Taxes.



  (a)   Withholding Generally. The Company shall have the right to withhold or
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, or local withholding tax requirements arising in connection with
the grant, exercise or settlement of any award under the Plan prior to the
delivery of any certificate or certificates for Shares or other amounts
hereunder.     (b)   Stock Withholding. When a Participant incurs tax liability
in connection with the exercise or vesting of any Option, Right or Long-Term
Stock Award, which tax liability is subject to tax withholding under applicable
tax laws, and the Participant is obligated to pay the Company an amount required
to be withheld under applicable tax laws, the Participant may satisfy the
withholding tax obligation by electing to have the Company withhold from the
Shares otherwise to be delivered that number of Shares having a Fair Market
Value equal to the amount required to be withheld, determined on the date that
the amount of tax to be withheld is to be determined; provided however that the
Company shall not allow withholding of Shares (i) upon exercise or vesting of
any Option, Right or Long-Term Stock Award in an amount which exceeds the
minimum statutory withholding rates for federal, state and local tax purposes,
including payroll taxes or (ii) if such withholding is not permitted under local
laws. All elections by a Participant to have Shares withheld for this purpose
shall be made in accordance with procedures established by the Committee from
time to time.

SECTION 11. Change of Control. Unless specifically provided to the contrary in
any Grant or Purchase Agreement, upon a Change of Control, (a) unless
outstanding Options and Rights are effectively assumed by the surviving or
acquiring corporation or otherwise remain outstanding, such Options and Rights
shall become fully vested and exercisable, and any repurchase or resale
restrictions applicable to any award granted hereunder shall automatically lapse
and such Options or Rights shall expire on the consummation of such Change of
Control transaction at such times and on such conditions as the Committee shall
determine and (b) if an Option or Right is effectively so assumed or remains
outstanding, and the Participant’s employment is terminated (within the meaning
of Section 6 hereof) by the surviving or acquiring corporation without cause
within twelve (12) months after the consummation of such Change of Control
transaction, such Option or Right shall accelerate and become immediately and
fully exercisable, and any repurchase or resale restrictions applicable to any
such award shall automatically lapse, upon such termination.

SECTION 12. Employment Relationship. Nothing in the Plan or any award made
hereunder shall interfere with or limit in any way the right of the Company or
of any Parent, Subsidiary or Affiliate to terminate any Participant’s employment
or consulting relationship at any time, with or without cause, nor confer upon
any Participant any right to continue in the employ or service of the Company or
any Parent, Subsidiary or Affiliate.

SECTION 13. General Restriction. Each award shall be subject to the requirement
that, if, at any time, the Committee shall determine, in its discretion, that
the listing, registration, or qualification of the Shares subject to such award
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, such award or the issue or purchase of
Shares thereunder, such award may not be exercised or paid in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. The Committee shall be under no obligation to obtain or seek such
listing, registration, qualification, consent or approval.

SECTION 14. Rights as a Stockholder. The holder of an Option, Right or Long-Term
Stock Award shall have no rights as a stockholder with respect to any Shares
covered by the Option, Right or Long-Term Stock Award until the Shares subject
to such award have been entered upon the records of the duly authorized transfer
agent of the Company. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate so entered.

SECTION 15. Limitations on Assignment of Awards. Except as otherwise provided in
Section 6(f) and 9(a) hereof, no awards made hereunder shall be assignable or
transferable by the Participant except by will or by the laws of descent and
distribution and as otherwise consistent with the specific Plan provisions
relating thereto or as the Committee in its sole discretion shall approve either
for or without consideration. During the life of the Participant, an Option,
Right or Long-Term Stock Award shall be exercisable only by him or her, or by a
transferee as permitted by Section 6(f) or 9(a) hereof and any award agreement.

SECTION 16. Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board, the submission of the Plan to the stockholders of the Company for
approval, nor any provisions of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including without limitation,

10



--------------------------------------------------------------------------------



 



arrangements providing for the granting of Options otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

SECTION 17. Adoption and Stockholder Approval. This Plan shall become effective
on the date that it is adopted by the Board of the Company and approved by the
stockholders of the Company, in any manner permitted by applicable corporate
law.

SECTION 18. Term of Plan. Awards may be granted pursuant to this Plan from time
to time prior to the expiration hereof, which shall occur on the date of the
Company’s Annual Meeting of Stockholders in 2010.

SECTION 19.  Amendment or Termination of Plan.



  (a)   Except to the extent prohibited by applicable law and unless otherwise
expressly provided in a Grant or Purchase Agreement or in the Plan, the Board
may amend, alter, suspend, discontinue, or terminate the Plan or any portion
thereof at any time, provided, however, that no such amendment, alteration,
suspension, discontinuation or termination shall be made without (i) stockholder
approval if such approval is necessary to comply with any tax or regulatory
requirement for which or with which the Board deems it necessary or desirable to
qualify or comply, or (ii) the consent of the affected Participant, if such
action would adversely affect the rights of such Participant under any
outstanding award. Notwithstanding anything to the contrary herein, the
Committee or its delegee may amend the Plan and/or adopt subordinate
arrangements, policies and programs in each case subject to the authority set
forth in Section 4 hereof, in such manner as may be necessary to enable the Plan
to achieve its stated purposes in any jurisdiction outside the United States in
a tax-efficient manner and in compliance with local rules and regulations by
adopting schedules of provisions to be applicable to awards granted in such
jurisdiction.     (b)   The Committee may waive any conditions or rights under,
amend any term of, or amend, alter, suspend, discontinue or terminate, any award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or beneficiary of an award, provided, however,
that (i) no such action shall impair the rights of any affected Participant or
holder or beneficiary under any award theretofore granted under the Plan and
(ii) the Committee may not materially amend a Long-Term Stock Award without the
approval of stockholders.

11